                                                     Connecticut Financial Center    (203)821-3700
                                                     157 Church Street, 25'h Floor   Fax (203) 773-5376
                                                     New Haven, Connecticut 06510    wwwjustice.gov/usaolct


                                              October 17, 2018

James P. Maguire
Federal Defender's Office
265 Church Street, Suite 702
New Haven, CT 06510

       Re:      United States v. Leggett, et al.
                Criminal No. 3:18CR15 (JCH)

Dear Mr. Maguire:

       This letter confiims the plea agreement between your client, Rascell Leggett (the
"defendant" or "Leggett"), and the United States Attorney's Office for the District of Connecticut
(the "Government") concerning the referenced criminal matter.

THE PLEA AND OFFENSE

        Rascell Leggett agrees to plead guilty to Count Six of the Indictment charging him with
the possession of a firearm in fiutherance of a drug trafficking crime, in violation of 18 U.S.C. §
924(c)(l)(A)(i). The defendant understands that, to be guilty of this offense, the following
essential elements must be satisfied:

       First:      That the defendant committed the drug trafficking crimes in Counts Four and
                   Five of the Indictment, to wit, possession with intent to distribute heroin and
                   cocaine base ("crack cocaine"), in violation of Title 21, United States Code,
                   Sections 841(a)(l) and (b)(l)(C); and

       Second:     That the defendant knowingly possessed a firearm in furtherance of those
                   crimes charged in Counts Four and Five of the Indictment.

THE PENALTIES

       Imprisonn1ent

      The offense of possession of a firearm in fmtherance of a drug trafficking crime carries a
mandatory minimum penalty of five years' imprisonment and a maximum of life imprisomnent.
James P. Maguire, Esq.
Page 2

        Supervised Release

        In addition, the Court may impose a term of supervised release of not more than five years
to begin after any term of imprisonment. 18 U.S. C.§ 3583. The defendant understands that, should
he violate any condition of supervised release, he may be required to serve a further term of
imprisonment of up to five years per violation pursuant to 18 U.S.C. § 3583(e) with no credit for
time already spent on supervised release.

        Fine

        The offense canies a maximum fine of $250,000. The defendant is also subject to the
alternative fine provision of 18 U.S.C. § 3571. Under this section, the maximum fine that may be
imposed on the defendant is the greatest of the following amounts: (1) twice the gross gain to the
defendant resulting from the offense; (2) twice the gross loss resulting from the offense; or (3)
$250,000.

        Special Assessment

       In addition, the defendant is obligated by 18 U.S.C. § 3013 to pay a special assessment of
$100 on each count of conviction, for a total of $100. The defendant agrees to pay the special
assessment to the Clerk of the Court on the day the guilty plea is accepted.

        Interest, penalties and fines

        Unless otherwise ordered, should the Court impose a fine or restitution of more than $2,500
as part of the sentence, interest will be charged on the unpaid balance of the fine or restitution not
paid within 15 days after the judgment date. 18 U.S.C. § 3612(f). Other penalties and fines may
be assessed on the unpaid balance of a fine or restitution pursuant to 18 U.S.C. § 3572(h), (i) and
§ 3612(g).

        Forfeiture

        Pursuant to 1.8 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), the defendant agrees to forfeit his
interest in the following firearm: Ruger, Model 9E, 9 mm semi-automatic pistol, bearing serial
number 33716584, that was seized on or about December 18, 2017, and any ammunition which
was contained therein, including thirteen WIN 9 mm rounds and one SIG 9 mm round. The
defendant acknowledges that his possession of the firearm and/or ammunition was in violation of
18 U.S.C. § 924(c) and, therefore, the firearm and ammunition are subject to forfeiture.

        In addition, pursuant to 21 U.S.C. § 853, and because defendant possessed with intent to
distribute heroin and cocaine base, in violation of21 U.S.C. §§ 84l(a)(l) and 841(b)(l)(C), the
defendant agrees to forfeit all right, title and interests in the following assets: approximately $655
in United States currency seized on December 18, 2017, from his person or possession in Hartford,
Connecticut.

       The defendant acknowledges that the above-listed assets (to include the firearm,
an1munition, and U.S. currency) are subject to forfeiture as (a) any property constituting, or derived
from, any proceeds the defendant obtained, directly or indirectly, as a result of the violations
 James P. Maguire, Esq.
 Page3

 charged in Counts Four and Five of the Indictment; or (b) any ofthe defendant's property used, or
 intended to be used, in any maimer or part, to commit, or to facilitate the commission of, the
 violations charged in Counts Fom and Five of the Indictment. See 21 U.S.C. § 853(a)

         The defendant also agrees to waive all interests in the firearm, ammunition, and currency
listed in the preceding paragraphs (hereinafter the "forfeitable assets"), in any administrative or
judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to
consent to the entry of orders of forfeiture for the forfeitable assets and waives the requirements
of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. The defendant acknowledges that he understands that the forfeiture of
assets is part of the sentence that may be imposed in this case and waives any failure by the Court
to advise him of this, pmsuant to Federal Rule of Criminal Procedure 11 (b)(1 )(J), at the time his
guilty plea is accepted.

       The defendant agrees to hold the United States, its agents and employees harmless from
any claims whatsoever in connection with the seizure or forfeiture of the above-listed assets
covered by this agreement. The defendant further agrees to waive all constitutional and statutory
challenges in any manner to any forfeiture carried out in accordance with this plea agreement on
any grounds. The defendant also understands and agrees that by vi1tue of his plea of guilty he
waives any rights or cause of action to claim that he is a "substantially prevailing pa1ty" for the
purpose of recovery of attorney fees and other litigation costs in any related forfeiture proceeding
pursuant to 28 U.S.C. § 2465(b)(l).

THE SENTENCING GUIDELINES

        Applicability

        The defendant understands that the Comt is required to consider any applicable Sentencing
Guidelines as well as other factors enumerated in 18 U.S.C. § 3553(a) to tailor an appropliate
sentence in this case and is not bound by this plea agreement. The defendant agrees that the
Sentencing Guideline determinations will be made by the Court, by a preponderance of the
evidence, based upon input from the defendant, the Govenunent, and the United States Probation
Office. The defendant further understands that he has no right to withdraw his guilty plea if his
sentence or the Guideline application is other than he anticipated, including if the sentence is
outside any of the ranges set forth in this agreement.

       Acceptance ofResponsibility

        At this time, the Government agrees to recommend that the Comt reduce by two levels the
defendant's adjusted offense level under§ 3E1.1(a) of the Sentencing Guidelines, based on the
defendant's prompt recognition and affirmative acceptance of personal responsibility for the
offense. Moreover, should the defendant qualify for a decrease m1der § 3El.l (a) and his offense
level determined prior to the operation of subsection (a) is level16 or greater, the Government will
file a motion with the Court pursuant to§ 3E1.1(b) which recommends that the Comt reduce the
defendant's Adjusted Offense Level by one additional level based on his prompt notification of
 James P. Maguire, Esq.
 Page4

 his intention to enter a plea of guilty. The defendant understands that the Comt is not obligated to
 accept the Government's recommendations on the reductions.

        The above-listed recommendations are conditioned upon the defendant's affirmative
demonstration of acceptance of responsibility, by (1) truthfully admitting the conduct comprising
the offense(s) of conviction and truthfully admitting or not falsely denying any additional relevant
conduct for which the defendant is accountable under § 1B 1. 3 of the Sentencing Guidelines, and
(2) truthfully disclosing to the United States Attorney's Office and the United States Probation
Office personal information requested, including the submission of a complete and truthful
financial statement detailing the defendant's financial condition. The defendant expressly
authorizes the United States Attorney's Office to obtain a credit report concerning the defendant.

         In addition, the Government expressly reserves the right to seek denial of the adjustment
for acceptance of responsibility if the defendant engages in any acts, unknown to the Govenunent
at the time of the signing of this agreement, which ( 1) indicate that the defendant has not terminated
or withdrawn from criminal conduct or associations (§ 3El.l of the Sentencing Guidelines); (2)
could provide a basis for an adjustment for obstructing or impeding the administration of justice
(§ 3C 1.1 of the Sentencing Guidelines); or (3) constitute a violation of any condition of release.
Moreover, the Goverrunent reserves the right to seek denial of the adjustment for acceptance of
responsibility if the defendant seeks to withdraw his guilty plea or takes a position at sentencing,
or otherwise, which, in the Government's assessment, is inconsistent with affirmative acceptance
of personal responsibility. The defendant understands that he may not withdraw his plea of guilty
if, for the reasons explained above, the Govenunent does not make one or both of the
recommendations or seeks denial of the adjustment for acceptance of responsibility.

        Guideline Stipulation

        The parties agree as follows:

       The Guidelines Manual in effect on the date of sentencing is used to determine the
applicable Guidelines range.

        The Govenunent and the defendant agree that as to Count Six the Sentencing Guideline
range is five years' imprisorunent, the minimum term of imprismm1ent required by statute. See
U.S.S.G. § 2K2.4(b).

        The defendant is also subject to a supervised release term of at least two years but not more
than five years. U.S.S.G. § 5D1.2(a)(l).

       The parties agree that neither a downward nor an upward departure from the sentencing
range set forth above is warranted and that a sentence at the agreed range is reasonable.
Accordingly, neither party will seek a departure or seek any adjustment not set forth herein.

       The defendant expressly understands that the Court is not bound by this agreement on the
Guidelines range specified above. The defendant further expressly understands that he will not be
permitted to withdraw the plea of guilty if the Court imposes a sentence outside of the range set
James P. Maguire, Esq.
Page5

forth in this agreement. The defendant also understands that the Government and the United States
Probation Office are obligated to advise the Comt of additional relevant facts that come to their
attention.

        In the event the Probation Office or the Comt contemplates any sentencing calculations
different from those stipulated by the parties, the parties reserve the right to respond to any
inquiries and make appropriate legal arguments regarding the proposed altemate calculations.
Moreover, the Govemment expressly reserves the right to defend any sentencing determination,
even if it differs fi:om that stipulated by the parties, in any post-sentencing proceeding.

        Waiver of Right to Challenge Conviction

         The defendant acknowledges that under cettain circumstances he is entitled to challenge
his conviction. By pleading guilty, the defendant waives his right to appeal or collaterally attack
his conviction in any proceeding, including but not limited to a motion under 28 U.S.C. § 2255
and/or § 2241. In addition to any other claims he might raise, the defendant waives his right to
challenge his conviction based on (1) any non-jurisdictional defects in the proceedings before entry
of this plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
unconstitutional, and (3) a claim that the admitted conduct does not fall within the scope of the
statute. This waiver does not preclude the defendant fi·om raising a claim of ineffective assistance
of counsel in an approp1iate forum.

        Waiver of Right to Appeal or Collaterally Attack Sentence

        The defendant acknowledges that under certain circumstances, he is entitled to challenge
his sentence. In consideration for the benefits offered under this agreement, the defendant agrees
not to appeal or collaterally attack the sentence in any proceeding, including but not limited to a
motion under 28 U.S.C. § 2255 and/or § 2241 if that sentence does not exceed 60 months of
imprisomnent, a five-year term of supervised release, a $100 special assessment, and $250,000
fine and forfeiture of the firearm, ammunHion, and currency referenced herein even if the Comt
imposes such a sentence based on an analysis different from that specified above. The Government
and the defendant agree that this waiver applies regardless of whether the term of imprisonment is
imposed to run consecutively to or concurrently with, in whole or in part, the undischarged portion
of any other sentence that has been imposed on the defendant at the time of sentencing in this case.
Furthermore, the parties agree that any challenge to the defendant's sentence that is not foreclosed
by this provision will be limited to that portion of the sentencing calculation that is inconsistent
with (or not addressed by) this waiver. This waiver does not preclude the defendant from raising a
claim of ineffective assistance of counsel in an appropriate forum.

       Information to the Court

          The Govermnent reserves its right to address the Comt with respect to an appropriate
sentence to be imposed in this case. Moreover, the Govermnent will discuss the facts of this case,
including information regarding the defendant's background and character, 18 U.S.C. § 3661, with
the United States Probation Office and will provide the Probation Officer with access to material
in its file, with the exception of grand jury material.
James P. Maguire, Esq.
Page6


WAIVER OF RIGHTS

        Waiver of Trial Rights and Consequences of Guilty Plea

       The defendant understands that he has the right to be represented by an attorney at every
stage of the proceeding and, if necessary, one will be appointed to represent him.

        The defendant understands that he has the right to plead not guilty or to persist in that plea
if it has already been made, the right to a public trial, the right to be tried by a jury with the
assistance of counsel, the right to confront and cross-examine the witnesses against him, the right
not to be compelled to incriminate himself, and the right to compulsory process for the attendance
of witnesses to testify in his defense. The defendant understands that by pleading guilty he waives
and gives up those rights and that, if the plea of guilty is accepted by the Court, there will not be a
further trial of any kind.

       The defendant understands that, if he pleads guilty, the Court may ask him questions about
each offense to which he pleads guilty, and if he answers those questions falsely under oath, on
the record, and in the presence of counsel, his answers may later be used against him in a
prosecution for perjury or making faJse statements.

        Waiver of Statute of Limitations

        The defendant agrees that, should the conviction following defendant's plea of guilty
pursuant to this plea agreement be vacated for any reason, then any prosecution that is not time-
barred by the applicable statute of limitations on the date of the signing of this plea agreement
(including any indictment or counts the Government has agreed to dismiss at sentencing pursuant
to this plea agreement) may be commenced or reinstated against defendant, notwithstanding the
expiration of the statute of limitations between the signing of this plea agreement and the
commencement or reinstatement of such prosecution. The defendant agrees to waive all defenses
based on the statute of limitations with respect to any prosecution that is not time-barred on the
date the plea agreement is signed.

ACKNOWLEDGMENT OF GUILT AND VOLUNTARINESS OF PLEA

        The defendant acknowledges that he is entering into this agreement and is pleading guilty
freely and voluntarily because he is guilty. The defendant further acknowledges that he is entering
into this agreement without reliance upon any discussions between the Govenunent and him (other
than those described in the plea agreement letter), without promise of benefit of any kind (other
than the concessions contained in the plea agreement letter), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges his understanding of
the nature of the offense to which he is pleading guilty, including the penalties provided by Jaw.
The defendant also acknowledges his complete satisfaction with the representation and advice
received fi:om his undersigned attorney. The defendant and his undersigned counsel are unaware
of any conflict of interest concerning counsel's representation of the defendant in the
case.
James P. Maguire, Esq.
Page 7


       The defendant acknowledges that he is not a "prevailing party" within the meaning of
Public Law I 05-119, section 617 ("the Hyde Amendment") with respect to the count of conviction
or any other count or charge that may be dismissed pursuant to this agreement. The defendant
voluntarily, knowingly, and intelligently waives any rights he may have to seek attorney's fees
and other litigation expenses under the Hyde Amendment.

SCOPE OF THE AGREEMENT

        The defendant acknowledges that this agreement is limited to the undersigned parties and
cannot bind any other federal authority, or any state or local authority. The defendant
acknowledges that no representations have been made to him with respect to any civil or
administrative consequences that may result from this plea of guilty because such matters are
solely within the province and discretion of the specific administrative or governmental entity
involved. Finally, the defendant acknowledges that this agreement has been reached without
regard to any civil tax matters that may be pending or which may arise involving him.

COLLATERAL CONSEQUENCES

         The defendant further understands that he will be adjudicated guilty of each offense to
which he has pleaded guilty and will be deprived of certain rights, such as the right to hold public
office, to serve on a jury, to possess firearms, and in some states, the right to vote. The defendant
understands that pursuant to section 203(b) of the Justice For All Act, the Bureau of Prisons or the
Probation Office will collect a DNA sample from the defendant for analysis and indexing. Finally,
the defendant understands that the Government reserves the right to notify any state or federal
agency by which he is licensed, or with which he does business, as well as any cunent or future
employer of the fact of his conviction.

SATISFACTION OF FEDERAL CRIMINAL LIABILITY; BREACH

         The defendant's guilty plea, if accepted by the Court, wi ll satisfy the federal criminal
liability of the defendant in the District of Connecticut as a result of his participation in the conduct
which forms the basis of the Indictment in this case. After sentencing the government will move
to dismiss Counts One, Two, Three, Four and Five of the Indictment because the conduct
underlying the dismissed counts will have been taken into account in determining the appropriate
sentence.

        The defendant understands that if, before sentencing, he violates any term or condition of
this agreement, engages in any criminal activity, or fails to appear for sentencing, the Government
may void all or patt of this agreement. If the agreement is voided in whole or in part, defendant
will not be permitted to withdraw his plea of guilty.
 James P. Maguire, Esq.
 PageS

 NO OTHER PROMISES

         The defendant acknowledges that no other promises, agreements, or conditions have been
 entered into other than those set forth in this plea agreement, and none will be entered into unless
 set forth in writing, signed by all the parties.

      This letter shall be presented to the Court, in open court, and filed in this case.


                                                 Very truly yours,

                                                 JOHN H. DURHAM
                                                 UNITED STATES ATTORNEY


                                                  ~
                                                 ASSISTANT UNITED STATES ATTORNEY

         The defendant certifies that he has read this plea agreement letter or has had it read or
 translated to him, that he has had ample time to discuss this agreement with counsel and that he
 fully understands and accepts its terms.


/(_      ~~
 RASCELL LEGGETT
 The Defendant

        I have thoroughly read, reviewed and explained this plea agreement to my client who
 advises e that he tmderstands and accepts its terms.


                                                           ;a) 1J:-(rr
                                                         Date
 Attorney for the Defendant
